Evans, P. J.
The maker of a promissory note, which recites that its consideration is the purchase-price of described personal property, but docs not purport to integrate the sale contract, may, in defense to a suit on the note by the seller, plead as failure of consideration a breach of a contemporaneous oral warranty. Pryor v. Ludden & Bates Southern Music House, 134 Ga. 288 (67 S. E. 654).
(cr) It was error to strike the plea on general demurrer.

Judgment reversed.


All the Justices concur..